Fourth Court of Appeals
                                San Antonio, Texas
                                     October 12, 2016

                                   No. 04-16-00436-CV

                IN THE INTEREST OF G.T. AND D.M.T., CHILDREN,

                From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015PA01964
                   Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
      The appellee’s motion for extension of time to file brief is hereby GRANTED.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court